Citation Nr: 1142749	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Whether a December 2, 1998 decision in which the RO assigned an initial, 30 percent rating for bipolar disorder involved clear and unmistakable error (CUE).

2.  Entitlement to a rating in excess of 50 percent for bipolar disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from March 2008, September 2009 and November 2009 rating decisions.

With regard to the claim for a rating in excess of 50 percent for  bipolar disorder, the Veteran filed a notice of disagreement (NOD) in April 2008, and the RO issued a statement of the case (SOC) in August 2008. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2008.

With regard to the claim for a TDIU, the Veteran filed a notice of disagreement (NOD) in September 2009, and the RO issued a statement of the case (SOC) in June 2010. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2010.

With regard to the claim of CUE in a December 2, 1998 rating decision, the Veteran filed a notice of disagreement (NOD) in November 2009, and the RO issued a statement of the case (SOC) in June 2010. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2010.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board's decision addressing the claim of CUE in a December 2, 1998 rating decision is set forth below.  The claims for a rating in excess of 50 percent for bipolar disorder and for a TDIU are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In a December 1998 rating decision, the RO, inter alia, granted service connection for bipolar disorder and assigned an initial 30 percent rating.  A December 1998 letter to the Veteran provided notice of this rating decision; however, the Veteran did not initiate an appeal.  

3.  The Veteran has not established, without debate, that either the correct facts, as then known, were not before the RO at the time of the December 1998 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for the error, the outcome of the decision would have been manifestly different.


CONCLUSION OF LAW

The RO's December 1998 rating decision in which the RO granted service connection and assigned an initial 30 percent rating for bipolar disorder is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20,1103 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  

As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

II.  Analysis

In a December 2, 1998 rating decision, the RO granted service connection and assigned an initial, 30 percent rating for bipolar disorder.  Although notified of the decision later in December 1998, the Veteran did not initiate an appeal; hence, the decision is final based on the evidence of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In January 2004, the Veteran filed a claim for an increased rating for bipolar disorder.  In a March 2005 rating decision, the RO increased the rating for the bipolar disorder from 30 to 50 percent, effective January 30, 2004 (the date of a claim for increase).  The Veteran did not initiate an appeal of the decision and the decision became final.

In March 2009, the Veteran filed the current claim of CUE in the December 2, 1998 decision in which the RO assigned an initial, 30 percent rating for bipolar disorder.  The Veteran argued that all the evidence of record at that time showed that he, for periods of time prior to 1997, was unable to engage in substantial gainful employment due to his service-connected disabilities.  Specifically, the Veteran contends that in the December 1998 rating decision, the RO failed to consider a September 1997 VA statement of treatment in which the psychiatrist found that the Veteran was severely compromised in his interpersonal activities and was unable to work on a sustained basis due to his interpersonal conflicts.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the United States Court of Appeals of Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In this case, the evidence before the RO at the time of the December 2, 1998 rating decision included the Veteran's service treatment records, VA treatment records from the Newington VA Medical Center (VAMC), VA treatment records from the West Haven VAMC and the examination report of the March 1998 VA examination.

A March 1981 private treatment record reflects that the Veteran was alert, oriented, and cooperative.  He had no thought disorders, no withdrawal symptoms, no depression, and no suicidal ideation.  His insight was good.

Subsequent private and VA treatment records document the Veteran's battle with and treatment for substance abuse.  

A March 1995 VA examination report reflects that the Veteran was an active substance abuser.  On objective examination, while he displayed some thought disorder in his use of projection, overall he was concrete and literal in the abstraction of proverbs and similarities.  He was of average intelligence and there were no indications of suicidal or homicidal ideation.

On objective examination in a June 1997 West Haven VAMC treatment record, the Veteran appeared pleasant, was cooperative and made good eye contact.  His speech was within normal limits (mildly pressured) and psychomotorically he was within normal limits (though mildly activated at times).  His mood was "depressed" but his affect was near full range, somewhat intense, brightness at times incongruent with his thought content/self description.  He denied auditory or visual hallucinations as well as paranoia and denied both suicidal and homicidal ideation.  Cognitively he was intact with Folstein Mini Mental Status examination of 29/30, recalled 2/3 at 10 minute cues.

On objective examination in March 1998, the Veteran made good eye contact.  His speech was fast; his mood was somewhat irritable, but his affect was appropriate.  He did not have any overt thought disorder; he denied current suicidal or homicidal ideation, hallucinations, and delusions.  He was alert, oriented times three and did not show any cognitive deficits.  He was assigned a Global Assessment of Functioning (GAF) score of 55.

The Board notes that at the time of the December 2, 1998 rating decision, the governing legal authority provided that a 30 percent rating is assigned for bipolar disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.

As noted, in CUE cases, the record as it stood in December 1998 is, essentially, frozen.  In reviewing the evidence then of record, the Board finds that there is no evidence that the RO undebatably committed a legal factual error in assigning an initial 30 percent rating in December 1998, which, had it not been made, would have manifestly changed the outcome at the time it was made.

Here, as noted, the Veteran alleges error in the December 1998 rating decision, claiming that all the evidence of record at that time showed that he, for periods of time prior to 1997, was unable to engage in substantial gainful employment due to his service-connected disability.  He specifically asserts that a September 1997 VA statement of treatment reflecting that he was severely compromised in his interpersonal activities and was unable to work on a sustained basis due to his interpersonal conflicts was not considered by the RO in the December 1998 rating decision because the rating decision did not specifically list this September 1997 VA statement of treatment as evidence considered.  In other words, the Veteran asserts that the correct facts were not before the adjudicator at that time.  

The Board acknowledges that the December 1998 rating decision did not specifically list the September 1997 VA statement of treatment as evidence considered.  However, review of the claims file indicates that the September 1997 statement of treatment was of record at the time of the December 1998 rating decision, and was presumably considered. 

In any event, even if, as alleged, the September 1997 VA statement of treatment was not considered at the time of the December 1998 rating decision (i.e., the correct facts, as they were know at the time, were not before the adjudicator) as alleged, this alleged factual error still does not rise to the level of CUE.  In this case, the appellant has not alleged, and the record does not reflect, that consideration of this September 1997 VA statement of treatment would have manifestly changed the outcome of the December 1998 rating decision.  

As noted, the September 1997 VA statement of treatment reflects the psychiatrist's conclusion that the Veteran was severely compromised in his interpersonal activities and was unable to work on a sustained basis due to his interpersonal conflicts.  However, the evidence clearly considered by the RO-the treatment records, generally, and the March 1998 VA examination report, specifically-reflects that, on objective examination, the Veteran made good eye contact.  His speech was fast; his mood was somewhat irritable, but his affect was appropriate.  He did not have any overt thought disorder; he denied current suicidal or homicidal ideation, hallucinations, and delusions.  He was alert, oriented times three and did not show any cognitive deficits.

As noted, under the applicable rating criteria, to warrant a higher, 50 percent rating, the evidence must have shown that the Veteran exhibited occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

However, the above-cited evidence reflects that the Veteran simply did not demonstrate the requisite symptoms necessary to justify assignment of at least the next higher, 50 percent, rating.  While, in the September 1997 statement, the psychiatrist opined that the Veteran was severely compromised in his interpersonal activities and was unable to work on a sustained basis due to his interpersonal conflicts, the Board emphasizes that an examiner's assessment of the severity of a condition is not dispositive of the evaluation issue; rather, the actual symptoms shown provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).  As noted, the symptoms shown did not support the assignment of a higher rating.  Moreover, to the extent that the Veteran implies that more probative weight should have been assigned to the conclusory statement reflected in the September 1997 record and less probative weight assigned to the March 1998 VA examination report and treatment records, the Board also emphasizes that assessing the probative value of evidence is a matter within the province of VA adjudicators, and that an allegation that the RO improperly weighed or evaluated the evidence would not constitute a valid claim of CUE.  See Fugo, 6 Vet. App. at 43.  
 
Under these circumstances, the Board finds that the Veteran has simply not established, without debate, that either the correct facts, as then known, were not before the RO at the time of the December 1998 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for the alleged error, the outcome of the decision would have been manifestly different.  As such, CUE in the rating decision in question has not been established, and the claim on appeal must be denied.


ORDER

As CUE in the December 2, 1998 decision in which the RO assigned an initial, 30 percent rating for bipolar disorder is not established, the claim on appeal is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

During the June 2011 Board hearing and in a June 2011 statement, the Veteran asserted that his service-connected bipolar disorder has worsened and warrants a higher rating.  He testified that the symptoms associated with his service-connected bipolar disorder include visual hallucinations, erratic mood patterns, periods of low mood, low energy, limited motivation to engage in activities, passive thoughts of suicide, irritability, frequent arguments, gross impairment in thought processes, persistent delusions and an inability to be employed.  He testified that he continues to receive treatment at the VA clinic in Danbury, Connecticut.  During the hearing, the Veteran indicated also his willingness to report to a VA examination, if needed.

To ensure that the record reflects the current severity of the Veteran's bipolar disorder and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the bipolar disorder.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, inasmuch as the Veteran's bipolar disorder is his only service-connected disability, and in light of his assertions, the examiner should also comment on the impact of the Veteran's PTSD on his employability. 

Hence, the RO should arrange for the Veteran to undergo examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for higher rating for bipolar disorder, as well as the claim for a TDIU due to bipolar disorder (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain all outstanding pertinent medical records.

The claims file currently contains records from the Danbury Community Based Outpatient Clinic (CBOC) dated through August 2009.  As, during the June 2011 Board hearing, the Veteran testified that he receives regular treatment for his bipolar disorder at the Danbury CBOC, more recent records from this facility likely exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Danbury CBOC all outstanding records of mental health evaluation and/or treatment of the Veteran, dated since August 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for increased rating should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Danbury CBOC all outstanding records of mental health evaluation and/or treatment of the Veteran dated since August 2009.   The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (in particular, psychological testing, if warranted)  should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the veteran's bipolar disorder, and an explanation of what the score means.

The examiner should also comment upon the impact of the Veteran's bipolar disorder on his ability to obtain and/or retain substantially gainful employment.

The examiner should specifically indicate whether the record reflects any change(s) in the severity of the Veteran's bipolar disorder at any point(s) since the October 2007 date of the claim for increase.  If so, the examiner is asked to note the approximate date(s) of such change(s), as well as provide an assessment of the severity of the Veteran's bipolar disorder at each date.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for higher ratings for bipolar disorder, as well as the claim for TDIU. 
If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating these claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above) is appropriate).

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


